Judgment, Supreme Court, New York County (Michael Corriero, J.), entered June 29, 1999, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
The verdict was based upon legally sufficient evidence and was not against the weight of the evidence. Evidence establishing that defendant entered a youth center by taking advantage of the fact that workers propped open a door that normally was kept locked, requiring admittance by buzzer, and that while inside defendant stole a stereo, hid in a darkened meter room and falsely claimed to be part of the cleaning crew, warranted the inference that he entered the building with intent to steal and with knowledge that he had no license or privilege to enter (see, People v Castillo, 47 NY2d 270, 278; People v White, 250 AD2d 500, lv denied 92 NY2d 952). Concur — Nardelli, J.P., Andrias, Saxe, Ellerin and Marlow, JJ.